Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 5/5/22 has been entered. Claims 1, 5, 7, 10, 14, 16, 18, 21, and 22 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/11/22. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 10, 14, 16, 18, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hook in combination with the completely exposed blade must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 14 claim a hook combined with a completely exposed fan blade. This combination is not disclosed in an embodiment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 16, 18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6764656 to Matulevich (Matulevich).
Regarding claims 1, 10, and 18, Matulevich teaches a rotatable fan blade the fan blade being completely exposed (18a and 18b); a hub having an inner end and an outer end, the hub outer end operable coupled to the fan blade, the fan blade being rotatable about the hub (hub, 20 and 12, Figure 1, rotation shown in Figure 5); and an attachment means extending from the hub inner end, the attachment means being configured to be attachable to an outlet of an air vent when the air circulation indicator is in use and detachable from the outlet of the air vent when the air circulation indicator is not in use (14a and 14d, Figure 4, also shown at 4 in Figure 2); wherein air circulation through the vent rotates the fan blade, thereby indicating the air circulation through the vent (rotation shown in Figure 5) and is moved via flow in the ventilation grill (Col. 3 lines 61-67).
Regarding claims 7, 16, and 22, Matulevich wherein the attachment means is a clip, configured to be attachable to the outlet of the air vent when the air circulation indicator is in use, and detachable from the outlet of the air vent when the air circulation indicator is not in use (14a and 14d, Figure 4, also shown at 4 in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matulevich in view of U.S. PGPUB 20110247398 to Breed (Breed).
Regarding claims 5, 14, and 21, Matulevich is silent on wherein the attachment means is a hook configured to be attachable to the outlet of the air vent when the air circulation indicator is in use, and detachable from the outlet of the air vent when the air circulation indicator is not in use.
Breed teaches hooks and clips as equivalent alternatives (Paragraph 0069). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Matulevich with the teachings of Breed to provide a hook in place of a clip. Doing so would be providing an equivalent alternative and/or provide alternate desirable means to attach the device dependent on the orientation and location desired.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762